Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-12 and 14 are currently under examination, wherein claim 11 has been amended in applicant’s amendment filed on May 20, 2021.
Status of Previous Rejections
2.	The previous rejection of claim 11 under 35 U.S.C. 112, 4th paragraph, as stated in the Office action dated February 22nd, 2021 has been withdrawn in light of the applicant’s amendment filed on May 20, 2021. The previous rejections of claims 1-12 and 14 under 35 U.S.C. 103 as stated in the Office action dated February 22nd, 2021 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 4,318,733).
	With respect to claims 1-12 and 14, Ray et al. (‘733) discloses an alloy produced by powder metallurgy, having a non-amorphous matrix and comprising by weight 0.20-2B type borides and the like having a particle size in the range of about 0.1-1.0 µm uniformly dispersed in the matrix (abstract, col. 3, lines 62-67, col. 4, lines 23-40, col. 9, lines 53-68, Table 1 and claim 19). The elemental content ranges and the particle size range of the hard particles disclosed or suggested by Ray et al. (‘733) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Ray et al. (‘733) with an expectation of success because Ray et al. (‘733) discloses the same utility over the entire ranges. The amended feature of “by gas atomizing” in line 1 of claim 1 is a process limitation in a product claim. Even though the claim 1 is limited by and defined by the process, determination of patentability is based on the product itself. Ray et al. (‘733) discloses an alloy, which reasonably appears to be only slightly different than the respective claimed products in claim 1. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113. Ray et al. (‘733) does not specify the volume percentages of the hard particles, the type and percentage of the boride in the hard particles and the austenitic matrix as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 2O3 at the surface of the alloy as claimed. However, it appears that Al and Al2O3 would be included in the alloy as impurities because it is well known in the art that Al is commonly used for deoxidizing a steel melt.
Response to Arguments
4.	The applicant’s arguments filed on May 20, 2021 have been fully considered but they are not persuasive.	
The applicant argues that the B weight content of 1.5% is clearly the stated maximum as disclosed by Ray et al. (‘733) in claims 1, 2 and 19; and that Ray et al. (‘733) does not disclose the B weight content ranges as claimed. In response, the examiner notes that the ground of rejection of the claimed B content ranges has relied on Ray et al. (‘733)’s teaching of the Example 40 containing by weight 2.0% B (Table 1 and col. 9, lines 53-68) which is within the claimed B content ranges. The ground of the rejection of the claimed B content ranges as stated in the Office action dated February 22nd, 2021 is proper and therefore maintained.


 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/



6/2/2021